 

 

 

Case 1:19-cv-11264-GBD Document? Filed 03/16/20 Page 1 of 2

March 16, 2020

 

 

Joritt dit’ F°Sreystone
Direct Dial Number

P 215.241.8927

Direct Fax Number

F 215.531.9140

SOO
_ RDER E
VIA ECF The in
The Honorable George B. Daniels Mis tr Sch Itial c con rmonce
a * © 209 heduled Ff
United States District Court is a adjo Or arch 17,
For the Southern District of New York 0-4 5.

[greystone@sgrviaw.com

Philadelphia Office
Seven Penn Center
1635 Market Street

7th floor

Philadelphia, PA 19103
P 215.241.8888

F 215.241.8844

New York Office
One Penn Plaza

36" Floor

New York, NY 10119
P 212.786.7394

Admitted to practice:
Pennsylvania
and New York

500 Pearl Street, Courtroom 11A
New York, NY 10007-1312

 

Re: Mohammad Hossain v. Mohammed Faruk :
U.S.D.C. —S.D. of NY; Civil Action No. 1:19-ev-11264- GBD
Our File No. 61390-052

Dear Judge Daniels:

Please be advised the undersigned represents Defendant, Mohammed
Faruk, in connection with the above-referenced matter. This matter was
scheduled for an Initial Pretrial Conference before Your Honor to be held on
Tuesday, March 17, 2020 at 9:30 a.m. at the United States District Courthouse,
500 Pearl Street, Courtroom 11A, New York, NY 10007. The Center for Disease
Control and Prevention has advised people to take precautions in light of the
COVID-19 Virus outbreak including limiting travel. I reside and work primarily
in Philadelphia. In order for me to attend the scheduled Initial Pretrial Conference
tomorrow morning, I would need to travel on Amtrak from Philadelphia’s 30"
Street Station to New York’s Penn Station then travel on the New York Metro
Subway System to Chambers Street in order to reach the United States District
Court for the Southern District of New York Courthouse. Then return to
Philadelphia taking the same route of travel upon completion of the Initial Pretrial
Conference. Under the circumstances of the current Corona Virus outbreak, I
respectfully request that the Initial Pretrial Conference scheduled for Tuesday,
March 17, 2020 be adjourned to April 21, 2020. No previous request for
adjournment or extension has been made in the instant case. I have contacted
opposing counsel, Matthew Sakkas, Esquire, who consents to the adjournment as
well as to the date of April 21, 2020 to hold the Initial Pretrial Conference before
Your Honor if Your Honor’s calendar permits.

Thank You for Your consideration of the foregoing.

PHILADELPHIA NEW JERSEY FLORIDA NEW YORK ATLANTA

 

 

 
Case 1:19-cv-11264-GBD Document7 Filed 03/16/20 Page 2 of 2

March 16, 2020
Page 2

Respectfully submitted,

=. om
JIGig

Enclosure
Cc: Matthew Sakkas, Esquire (via email)

 
